Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobashi et al. (JPS63-99328).
Regarding claim 1, Kobashi et al. teach a liquid crystalline polyester fiber which has a degree of fusion of 3 or less and a tensile strength of 18 cN/dtex or more [Examples]. Kobashi et al. are silent regarding the claimed ash content. However, Kobashi et al. teaches no inorganic compound is applied and therefore the ash content would inherently be 0.3 percent by weight or less. 
Claims 2-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamata et al. (EP 2692913).
Regarding claim 2, Kawamata et al. teach a method for manufacturing a liquid crystalline polyester fiber comprising attaching a water soluble salt (phosphate salt) to a raw spun yarn of the liquid crystalline polyester fiber before performing a heat treatment.
Regarding claim 3, Kawamata et al. teach a first heated wash and a second heated wash (or rinse) and therefore teaches the claimed washing after the heat treatment. 
Regarding claim 4, the amount of the water soluble salt attached is in the claimed range by weight with respect to a total weight of the raw spun yarn [0112].
Regarding claim 5, the water soluble salt is an alkali metal salt. 
Regarding claim 6, Kawamata et al. teach a composite material comprising the liquid crystalline fiber of claim 1. 
Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funatsu et al. (KR 2009/0115227).
Regarding claims 1-2, Funatsu et al. teach a method for manufacturing a liquid crystalline polyester fiber comprising attaching a water soluble salt to a raw spun yarn of the liquid crystalline polyester fiber before a heat treatment. Funatsu et al. teach a liquid crystalline fiber which has the claimed tensile strength. Given Funatsu et al. teach the claimed method of making the fiber and the claimed tensile strength, the claimed degree of fusion and ash content are necessarily inherent to the fiber of Funatsu et al. 
Regarding claim 3, Funatsu et al. teach washing the water soluble salt after the heat treatment. 
Regarding claim 6, Funatsu et al. teach a composite comprising the liquid crystalline polyester fiber of claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamata et al. (EP 2692913).
Regarding claim 1, Kawamata et al. teach a liquid crystalline fiber which has a tensile strength in the claimed range. Kawamata teaches the purpose of his invention is to lower the degree of fusion and therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed degree of fusion. Kawamata et al. teach on the lower end of the taught range in the amount of inorganic material and therefore, it is clear the claimed ash content is inherently taught by Kawamata et al.  
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Funatsu et al. (KR 2009/0115227).
Regarding claim 4, Funatsu et al. are silent regarding the claimed amount of water-soluble salt. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed amount of water soluble salt to provide an effective amount of salt to provide improved fiber properties and arrive at the claimed invention. 
Regarding claim 5, Funatsu are silent regarding the salt being an alkali metal salt. However, it would have been obvious to one of ordinary skill in the art to use any salt including an alkali metal salt as is known in the art to be water soluble and provide heat resistance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789